UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811-02277 ­­ Value Line Income and Growth Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, N.Y. 10036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: December 31 Date of reporting period: June 30, 2012 Item I.Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended 6/30/12 is included with this Form. INVESTMENT ADVISER EULAV Asset Management 7 Times Square 21st Floor New York, NY 10036-6524 S E M I–A N N U A L R E P O R T J u n e 3 0 , 2 0 1 2 DISTRIBUTOR EULAV Securities LLC 7 Times Square 21st Floor New York, NY 10036-6524 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP Value Line Income and Growth Fund, Inc. REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00086627 Value Line Income and Growth Fund, Inc. To Our Value Line Income To Our Shareholders (unaudited): Enclosed is your semi-annual report for the six month period ending June 30, 2012. We encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. The Value Line Income and Growth Fund, Inc. (the “Fund”) had a total return of 4.76% for the first six months of 2012. This compares to a total return of 6.64% for the blended index of 60% Standard & Poor’s 500 stock Index(1) and 40% Barclay’s Capital U.S. Aggregate Bond Index(2) for the same period. The Fund’s asset allocation at the end of June had a weighting of 68.1% in stocks and bonds convertible into common stock, 29.1% in fixed income and 2.8% in cash. Prospects of a slow yet continuing economic recovery coupled with better than expected corporate profit reports boosted stock prices for the first six months of the year. Many companies reported record profits and cash flows that were better than a cautious market predicted. While global macro-economic events caused periods of volatility and uncertainty, stocks ended the period with solid gains regardless. The Fund benefitted from good stock selection and being under weighted in the energy sector. An underweighted position and stock selection in the technology and financial services sectors detracted from the Fund’s performance in the period. At the end of June, the Fund was over weighted in utilities, where many stocks with higher dividend yields reside, healthcare and industrials. The Fund was underweighted in technology, energy and telecommunications. We continue to emphasize stocks with healthy and growing dividend yields selling at reasonable valuation levels in our investment process. In our fixed income investments, we have been lowering our corporate bond weighting as we believe yield spreads over Treasuries have become less attractive. The Fund benefitted from an overall underweighting and from yield curve positioning in our fixed income investments for the period. Going forward, we will be mindful of the possibility of another economic slowdown and its potential effects on both stocks and bonds and continue to emphasize opportunities that afford reasonable valuation levels, healthy balance sheets, income generation and positive cash flows. We believe the current environment is especially conducive to a well-diversified balanced approach to investing. Our goal is to preserve capital in the short term while generating solid total returns (income plus capital appreciation) in the longer term across economic cycles. Thank you for investing with the Value Line Funds. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Mark Spellman Mark Spellman, Portfolio Manager The Standard & Poor’s 500 Index consists of 500 stocks which are traded on the New York Stock Exchange, American Stock Exchange and the NASDAQ National Market System and is representative of the broad stock market. This is an unmanaged index and does not reflect charges, expenses or taxes. It is not possible to directly invest in this index. The Barclay’s Capital U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, U.S. dollar-denominated, fixed-rate taxable bond market, including Treasuries, government-related and corporate securities, MBS (agency fixed-rate and hybrid ARM pass-through’s), ABS, and CMBS. This is an unmanaged index and does not reflect charges, expenses or taxes. It is not possible to directly invest in this index. 2 Value Line Income and Growth Fund, Inc. and Growth Fund Shareholders Past performance does not guarantee future results. Investment return and principal value of an investment can fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost; and that current performance may be lower or higher than the performance data quoted. Investors should carefully consider the investment objectives, risks, charges and expense of a fund. This and other important information about a fund is contained in the fund’s prospectus. A copy of our fund’s prospectus can be obtained by going to our website at www.vlfunds.com or calling 800.243-2729. 3 Value Line Income and Growth Fund, Inc. Economic Highlights (unaudited) The first half of 2012 saw a robust U.S. stock market, with the S&P 500 returning 9.49% for the period. The strength of the market was evident despite some strong headwinds, including a weakening outlook for global economic growth. Several members of the European Union continued to face a serious debt crisis including Greece, Portugal, Italy, and Spain. Tough austerity measures have been implemented but it is still unclear as to the timetable for the resolution of the debt crisis most severely affecting southern Europe. At home, GDP grew 2.0% for the first quarter of the year, slowing to 1.5% for the second quarter. A sluggish labor market remains the primary stumbling block for the U.S. economy which seems to be in the summer doldrums. Employment growth averaged 75,000 per month in the second quarter, down from a monthly average of 226,000 in the first quarter. The higher jobs number of the first quarter did allow for a modest improvement in the overall unemployment rate, dropping from 8.5% at year-end 2011 to 8.2% on June 30, 2012. Weakness in overall job creation has led to a decline in consumer confidence in 5 of the last 6 months. However, despite this decline in consumer confidence, consumers have reported no plans to slash their spending, although spending dropped slightly in May, the first drop in 11 months. It is critical that consumers continue to spend as they account for 70% of economic activity. Falling prices at the pump may continue to provide spending support for this critical component of economic growth. In addition to lower gas prices, the housing market has been a bit of a bright spot for the consumer, albeit in selective areas of the country. There have been recent signs of recovery including sales of new single family homes in May that were at its highest level in more than two years. May’s much bigger than expected increase also reduced the supply of newly built houses to its lowest point since before the housing crisis. While homebuilding is unlikely to take off until the unemployment rate recedes, the reduced supply of homes may pave the way for some firming of housing prices. U.S. Treasury bond prices also defied those investors expecting a weakened performance from the U.S. government’s loss of it AAA rating last year from the Standard and Poor’s rating agency. The other major rating agencies, Moody’s and Fitch, maintained their AAA ratings for U.S. government debt. Many investors were drawn to the relative safety of U.S. Treasury bonds amidst the uncertainty of world economic events. While the 10-year U.S. Treasury bond hovered around a 2% yield in the first quarter, it had touched a 1.5% yield by June. 4 Value Line Income and Growth Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2012 through June 30, 2012). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 1/1/12 Ending account value 6/30/12 Expenses paid during period 1/1/12 thru 6/30/12* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.11% multiplied by the average account value over the period, multiplied by 182/366 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 5 Value Line Income and Growth Fund, Inc. Portfolio Highlights at June 30, 2012 (unaudited) Ten Largest Holdings Shares/Principal Percentage of Issue Amount Value Net Assets U.S. Treasury Notes, 1.38%, 11/30/18 $ $ % U.S. Treasury Notes, 0.50%, 10/15/14 $ $ % U.S. Treasury Notes, 3.63%, 02/15/20 $ $ % U.S. Treasury Notes, 1.00%, 09/30/16 $ $ % U.S. Treasury Bond, 3.75%, 08/15/41 $ $ % U.S. Treasury Notes, 2.13%, 08/15/21 $ $ % U.S. Treasury Notes, 1.00%, 10/31/16 $ $ % U.S. Treasury Notes, 0.13%, 12/31/13 $ $ % Exxon Mobil Corp. $ % AT&T, Inc. $ % Asset Allocation – Percentage of Net Assets Sector Weightings – Percentage of Total Investment Securities 6 Value Line Income and Growth Fund, Inc. Schedule of Investments (unaudited) Shares Value COMMON STOCKS (60.7%) CONSUMER DISCRETIONARY (6.6%) Brinker International, Inc. $ Comcast Corp. Class A DIRECTV Class A * Gentex Corp. Genuine Parts Co. Home Depot, Inc. Johnson Controls, Inc. Las Vegas Sands Corp. Lowe’s Cos, Inc. McDonald’s Corp. Staples, Inc. Target Corp. Time Warner Cable, Inc. TJX Companies, Inc. (The) Walt Disney Co. (The) CONSUMER STAPLES (7.1%) Coca-Cola Co. (The) Coca-Cola Femsa, S.A.B. de C.V. ADR ConAgra Foods, Inc. CVS Caremark Corp. Dr. Pepper Snapple Group, Inc. General Mills, Inc. H.J. Heinz Co. Hormel Foods Corp. JM Smucker Co. (The) Kroger Co. (The) PepsiCo, Inc. Procter & Gamble Co. (The) Sysco Corp. Unilever PLC ADR (1) Wal-Mart Stores, Inc. Walgreen Co. ENERGY (6.8%) Boardwalk Pipeline Partners L.P. (1) Chevron Corp. ConocoPhillips Devon Energy Corp. Shares Value Diamond Offshore Drilling, Inc. $ Ensco PLC Class A Enterprise Products Partners L.P. Exxon Mobil Corp. Hess Corp. Marathon Petroleum Corp. Phillips 66 * Royal Dutch Shell PLC ADR (1) Schlumberger Ltd. Total S.A. ADR TransCanada Corp. (1) Valero Energy Corp. FINANCIALS (7.6%) Ameriprise Financial, Inc. Bank of Montreal BlackRock, Inc. Charles Schwab Corp. (The) Discover Financial Services Health Care REIT, Inc. JPMorgan Chase & Co. M&T Bank Corp. Northern Trust Corp. PartnerRe Ltd. People’s United Financial, Inc. Prudential Financial, Inc. State Street Corp. U.S. Bancorp Wells Fargo & Co. HEALTH CARE (8.2%) Aetna, Inc. Amgen, Inc. Becton, Dickinson & Co. Bristol-Myers Squibb Co. Coventry Health Care, Inc. Eli Lilly & Co. Gilead Sciences, Inc. * Johnson & Johnson Laboratory Corporation of America Holdings * See Notes to Financial Statements. 7 Value Line Income and Growth Fund, Inc. June 30, 2012 Shares Value Medicis Pharmaceutical Corp. Class A $ Merck & Co., Inc. Novartis AG ADR Pfizer, Inc. Sanofi-Aventis ADR Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. UnitedHealth Group, Inc. Watson Pharmaceuticals, Inc. * WellCare Health Plans, Inc. * Zimmer Holdings, Inc. INDUSTRIALS (7.1%) Canadian National Railway Co. Chicago Bridge & Iron Co. N.V. Cintas Corp. Emerson Electric Co. FedEx Corp. General Dynamics Corp. Illinois Tool Works, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. Republic Services, Inc. Rockwell Collins, Inc. Tyco International Ltd. Union Pacific Corp. United Technologies Corp. Waste Management, Inc. INFORMATION TECHNOLOGY (9.7%) Accenture PLC Class A Adobe Systems, Inc. * Automatic Data Processing, Inc. Avago Technologies Ltd. BMC Software, Inc. * Check Point Software Technologies Ltd. * Shares Value Cognizant Technology Solutions Corp. Class A * $ eBay, Inc. * EMC Corp. * Google, Inc. Class A * Harris Corp. Intel Corp. International Business Machines Corp. Microchip Technology, Inc. (1) Microsoft Corp. Oracle Corp. SAP AG ADR (1) TE Connectivity Ltd. MATERIALS (2.6%) AngloGold Ashanti Ltd. ADR Barrick Gold Corp. BHP Billiton Ltd. ADR (1) E.I. du Pont de Nemours & Co. Freeport-McMoRan Copper & Gold, Inc. Packaging Corp. of America Potash Corporation of Saskatchewan, Inc. Rockwood Holdings, Inc. Yamana Gold, Inc. TELECOMMUNICATION SERVICES (1.6%) AT&T, Inc. BCE, Inc. Verizon Communications, Inc. 4,911,400 UTILITIES (3.4%) AGL Resources, Inc. American Electric Power Company, Inc. American States Water Co. CMS Energy Corp. Dominion Resources, Inc. Sempra Energy See Notes to Financial Statements. 8 Value Line Income and Growth Fund, Inc. Schedule of Investments (unaudited) Shares Value Southern Co. $ TECO Energy, Inc. Wisconsin Energy Corp. Xcel Energy, Inc. TOTAL COMMON STOCKS (Cost $151,813,062) (60.7%) PREFERRED STOCKS (0.1%) FINANCIALS (0.1%) MetLife, Inc. Series B, 6.50% TOTAL PREFERRED STOCKS (Cost $125,000) (0.1%) CONVERTIBLE PREFERRED STOCKS (2.5%) CONSUMER DISCRETIONARY (0.1%) General Motors Co., Convertible Fixed, Series B, 4.75% (1) Goodyear Tire & Rubber Co. (The), 5.88% CONSUMER STAPLES (0.1%) Bunge Ltd., 4.88% ENERGY (0.7%) Apache Corp., Convertible Fixed, Series D, 6.00% (1) FINANCIALS (1.5%) AMG Capital Trust II, Convertible Fixed, 5.15% Citigroup, Inc., 7.50% Hartford Financial Services Group, Inc. (The), Series F, 7.25% (1) Huntington Bancshares, Inc., Series A, 8.50% (1) KeyCorp, Series A, 7.75% (1) MetLife, Inc., 5.00% UBS AG, Convertible Fixed, 6.75% Wells Fargo & Co. Series L, 7.50% Shares Value Wintrust Financial Corp., 7.50% $ HEALTH CARE (0.0%) National Healthcare Corp. Series A, 0.80% INFORMATION TECHNOLOGY (0.1%) Unisys Corp. Series A, 6.25% TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $8,754,223) (2.5%) Principal Amount Value U.S. TREASURY OBLIGATIONS (15.3%) $ U.S. Treasury Bond, 3.75%, 8/15/41 U.S. Treasury Notes, 0.13%, 12/31/13 U.S. Treasury Notes, 0.50%, 10/15/14 U.S. Treasury Notes, 0.38%, 11/15/14 U.S. Treasury Notes, 0.25%, 12/15/14 U.S. Treasury Notes, 0.38%, 4/15/15 U.S. Treasury Notes, 1.00%, 9/30/16 U.S. Treasury Notes, 1.00%, 10/31/16 U.S. Treasury Notes, 0.88%, 11/30/16 U.S. Treasury Notes, 0.63%, 5/31/17 U.S. Treasury Notes, 1.38%, 9/30/18 U.S. Treasury Notes, 1.75%, 10/31/18 U.S. Treasury Notes, 1.38%, 11/30/18 U.S. Treasury Notes, 1.38%, 12/31/18 U.S. Treasury Notes, 3.63%, 2/15/20 See Notes to Financial Statements. 9 Value Line Income and Growth Fund, Inc. June 30, 2012 Principal Amount Value $ U.S. Treasury Notes, 2.13%, 8/15/21 $ U.S. Treasury Notes, 2.00%, 11/15/21 U.S. Treasury Notes, 2.00%, 2/15/22 TOTAL U.S. TREASURY OBLIGATIONS (Cost $44,436,590) (15.3%) CORPORATE BONDS & NOTES (10.2%) BASIC MATERIALS (0.9%) Potash Corp. of Saskatchewan, Inc., Senior Unsecured Notes, 3.25%, 12/1/17 PPG Industries, Inc., Senior Unsecured Notes, 3.60%, 11/15/20 Southern Copper Corp., Senior Unsecured Notes, 6.38%, 7/27/15 COMMUNICATIONS (0.8%) Google, Inc., Senior Unsecured Notes, 2.13%, 5/19/16 Time Warner Cable, Inc., Guaranteed Notes, 5.85%, 5/1/17 Viacom, Inc., Senior Unsecured Notes, 4.38%, 9/15/14 CONSUMER, CYCLICAL (1.2%) Lowe’s Cos, Inc., Senior Unsecured Notes, 2.13%, 4/15/16 Marriott International, Senior Unsecured Notes, 5.81%, 11/10/15 McDonald’s Corp. MTN, Senior Unsecured Notes, 3.63%, 5/20/21 Principal Amount Value $ Nordstrom, Inc., Senior Unsecured Notes, 4.75%, 5/1/20 $ CONSUMER, NON-CYCLICAL (2.1%) Diageo Capital PLC, Guaranteed Notes, 5.75%, 10/23/17 Humana, Inc., Senior Notes, 6.45%, 6/1/16 Johnson & Johnson, Senior Unsecured Notes, 3.55%, 5/15/21 Medtronic, Inc., Senior Unsecured Notes, 4.75%, 9/15/15 PepsiCo, Inc., Senior Unsecured Notes, 4.00%, 3/5/42 Teva Pharmaceutical Finance Co. LLC, Guaranteed Notes, 5.55%, 2/1/16 ENERGY (0.2%) Devon Energy Corp., Senior Unsecured Notes, 2.40%, 7/15/16 FINANCIAL (2.5%) Aflac, Inc., Senior Unsecured Notes, 2.65%, 2/15/17 Bank of Montreal MTN, Senior Unsecured Notes, 2.50%, 1/11/17 Berkshire Hathaway, Inc., Senior Unsecured Notes, 3.75%, 8/15/21 BlackRock, Inc., Senior Unsecured Notes, 3.50%, 12/10/14 Caterpillar Financial Services Corp. MTN, Senior Unsecured Notes, 2.65%, 4/1/16 (1) See Notes to Financial Statements. 10 Value Line Income and Growth Fund, Inc. Schedule of Investments (unaudited) Principal Amount Value $ Citigroup, Inc., Senior Unsecured Notes, 5.85%, 7/2/13 $ General Electric Capital Corp. MTN, Senior Unsecured Notes, 4.65%, 10/17/21 JPMorgan Chase & Co., Senior Unsecured Notes, 4.50%, 1/24/22 Lincoln National Corp., Senior Unsecured Notes, 4.20%, 3/15/22 Morgan Stanley, Senior Unsecured Notes, 4.75%, 3/22/17 PNC Funding Corp., Guaranteed Notes, 3.30%, 3/8/22 ProLogis, Senior Unsecured Notes, 6.25%, 3/15/17 Wachovia Bank NA, Subordinated Notes, 4.80%, 11/1/14 Wells Fargo & Co. MTN, Senior Unsecured Notes, 3.50%, 3/8/22 INDUSTRIAL (1.6%) Boeing Co. (The), Senior Unsecured Notes, 3.75%, 11/20/16 Caterpillar, Inc., Senior Unsecured Notes, 3.90%, 5/27/21 Danaher Corp., Senior Unsecured Notes, 3.90%, 6/23/21 Ryder System, Inc. MTN, Senior Unsecured Notes, 3.50%, 6/1/17 Thermo Fisher Scientific, Inc., Senior Unsecured Notes, 3.20%, 3/1/16 Principal Amount Value $ Union Pacific Corp., Senior Unsecured Notes, 4.00%, 2/1/21 $ TECHNOLOGY (0.2%) Intel Corp., Senior Unsecured Notes, 3.30%, 10/1/21 UTILITIES (0.7%) Carolina Power & Light Co., 2.80%, 5/15/22 Dominion Resources, Inc., Senior Unsecured Notes, 2.25%, 9/1/15 Florida Power & Light Co., 4.05%, 6/1/42 Sempra Energy, Senior Unsecured Notes, 2.00%, 3/15/14 TOTAL CORPORATE BONDS & NOTES (Cost $28,896,849) (10.2%) CONVERTIBLE CORPORATE BONDS & NOTES (4.9%) BASIC MATERIALS (0.2%) Allegheny Technologies, Inc., Convertible Fixed, 4.25%, 6/1/14 ArcelorMittal, Senior Notes, 5.00%, 5/15/14 Steel Dynamics, Inc., Guaranteed Notes, 5.13%, 6/15/14 (1) COMMUNICATIONS (0.3%) Equinix, Inc., Convertible Fixed, 4.75%, 6/15/16 Symantec Corp., Senior Notes Convertible, 1.00%, 6/15/13 See Notes to Financial Statements. 11 Value Line Income and Growth Fund, Inc. June 30, 2012 Principal Amount Value $ VeriSign, Inc., Junior Subordinated Debentures, 3.25%, 8/15/37 $ CONSUMER, CYCLICAL (0.3%) Home Inns & Hotels Management, Inc., Senior Notes, 2.00%, 12/15/15 (2) International Game Technology, Senior Unsecured Notes, 3.25%, 5/1/14 MGM Resorts International, Guaranteed Senior Notes, 4.25%, 4/15/15 Morgans Hotel Group Co., Convertible Fixed, 2.38%, 10/15/14 Navistar International Corp., Senior Subordinated Notes, 3.00%, 10/15/14 CONSUMER, NON-CYCLICAL (1.0%) Alere, Inc., Convertible Fixed, 3.00%, 5/15/16 Alliance Data Systems Corp., Fixed, 1.75%, 8/1/13 Avis Budget Group, Inc., Convertible Fixed, 3.50%, 10/1/14 Gilead Sciences, Inc., Convertible Fixed, Series D, 1.63%, 5/1/16 Greatbatch, Inc., Convertible Fixed, 2.25%, 6/15/13 Hologic, Inc., Senior Notes, 2.00%, 12/15/37 (1) (3) Insulet Corp., Senior Unsecured Notes, 3.75%, 6/15/16 Salix Pharmaceuticals Ltd., Senior Unsecured Notes, 2.75%, 5/15/15 (1) Principal Amount Value $ Smithfield Foods, Inc., Senior Notes, 4.00%, 6/30/13 $ Spartan Stores, Inc., Senior Notes, 3.38%, 5/15/27 ENERGY (0.3%) Alpha Natural Resources, Inc., Senior Notes, 2.38%, 4/15/15 Goodrich Petroleum Corp., Senior Unsecured Notes, 5.00%, 10/1/29 Hornbeck Offshore Services, Inc., Guaranteed Notes, 1.63%, 11/15/26 (1) (3) Peabody Energy Corp., Junior Subordinate Debentures, 4.75%, 12/15/41 (1) FINANCIAL (0.4%) Digital Realty Trust LP, Guaranteed Notes, 5.50%, 4/15/29 (2) Fidelity National Financial, Inc., Senior Notes Convertible, 4.25%, 8/15/18 (2) ProLogis, Guaranteed Notes, 3.25%, 3/15/15 SL Green Operating Partnership LP, Convertible Fixed, 3.00%, 10/15/17 (2) Tower Group, Inc., Senior Notes Convertible, 5.00%, 9/15/14 INDUSTRIAL (0.9%) AGCO Corp., Senior Subordinated Notes, 1.25%, 12/15/36 Alliant Techsystems, Inc., Guaranteed Notes, 3.00%, 8/15/24 See Notes to Financial Statements. 12 Value Line Income and Growth Fund, Inc. Schedule of Investments (unaudited) Principal Amount Value $ Bristow Group, Inc., Guaranteed Notes, 3.00%, 6/15/38 $ EnerSys, Senior Notes, 3.38%, 6/1/38 (3) General Cable Corp., Senior Notes, 1.00%, 10/15/12 MasTec, Inc., Convertible Fixed, 4.00%, 6/15/14 Orbital Sciences Corp., Senior Subordinated Notes, 2.44%, 1/15/27 Trinity Industries, Inc. Subordinated Notes Convertible, 3.88%, 6/1/36 TECHNOLOGY (1.5%) Advanced Micro Devices, Inc., Senior Notes Convertible, 5.75%, 8/15/12 CACI International, Inc., Senior Subordinate Debenture, 2.13%, 5/1/14 CSG Systems International, Inc., Senior Subordinate Debenture, 3.00%, 3/1/17 (2) DST Systems, Inc., Convertible, 4.13%, 8/15/23 (3) Intel Corp., Junior Subordinated Notes, 3.25%, 8/1/39 Lam Research Corp., Senior Unsecured Notes, 1.25%, 5/15/18 ON Semiconductor Corp., Senior Subordinated Notes, 2.63%, 12/15/26 SanDisk Corp., Senior Unsecured Notes, 1.50%, 8/15/17 Xilinx, Inc., Senior Notes, 2.63%, 6/15/17 Principal Amount Value $ Xilinx, Inc., Subordinated Debentures, 3.13%, 3/15/37 $ TOTAL CONVERTIBLE CORPORATE BONDS & NOTES (Cost $13,840,568) (4.9%) LONG-TERM MUNICIPAL SECURITIES (0.1%) CALIFORNIA (0.1%) California State, Build America Bond, General Obligation Unlimited, 7.50%, 4/1/34 TOTAL LONG-TERM MUNICIPAL SECURITIES (Cost $321,930) (0.1%) U.S. GOVERNMENT AGENCY OBLIGATIONS AND GOVERNMENT SPONSORED OBLIGATIONS (3.4%) Federal Home Loan Bank, 1.13%, 3/10/17 Federal Home Loan Bank, 5.38%, 11/15/17 Federal Home Loan Bank, 3.13%, 12/8/17 Federal Home Loan Bank, 2.75%, 6/8/18 Federal Home Loan Bank, 1.63%, 2/27/19 Federal Home Loan Bank, 4.13%, 12/13/19 Federal Home Loan Bank, 2.00%, 11/18/20 Federal Home Loan Mortgage Corporation TBA, 3.50%, 7/1/42 Federal Home Loan Mortgage Corporation TBA, 3.50%, 7/1/42 See Notes to Financial Statements. 13 Value Line Income and Growth Fund, Inc. June 30, 2012 Principal Amount Value $ Federal National Mortgage Association, 2.00%, 9/21/15 $ Federal National Mortgage Association TBA, 3.50%, 7/1/42 TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS AND GOVERNMENT SPONSORED OBLIGATIONS (Cost $10,210,348) (3.4%) SHORT-TERM INVESTMENTS (3.9%) REPURCHASE AGREEMENTS (3.9%) With Morgan Stanley, 0.14%, dated 06/29/12, due 07/02/12, delivery value $11,800,138 (collateralized by $10,560,000 U.S. Treasury Notes 3.1250% due 05/15/21, with a value of $12,078,143) TOTAL SHORT-TERM INVESTMENTS (Cost $11,800,000) (3.9%) Shares Value COLLATERAL FOR SECURITIES ON LOAN (3.6%) Value Line Funds Collateral Account TOTAL COLLATERAL FOR SECURITIES ON LOAN (Cost $10,712,105) (3.6%) TOTAL INVESTMENT SECURITIES (104.7%) (Cost $280,910,675) Shares Value EXCESS OF LIABILITIES OVER CASH AND OTHER ASSETS (–4.7%) $ ) NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($299,858,798 ÷ 34,875,737 shares outstanding) $ * Non-income producing. A portion or all of the security was held on loan. As of June 30, 2012, the market value of the securities on loan was $10,737,643. Pursuant to Rule 144A under the Securities Act of 1933, this security can only be sold to qualified institutional investors. Step Bond - The rate shown is as of June 30, 2012 and will reset at a future date. ADR American Depositary Receipt. MTN Medium Term Note. REIT Real Estate Investment Trust. TBA To Be Announced See Notes to Financial Statements. 14 Value Line Income and Growth Fund, Inc. Statement of Assets and Liabilities at June 30, 2012 (unaudited) Assets: Investment securities, at value (Cost - $269,110,675) (securities on loan, at value, $10,737,643) $ Repurchase agreement (Cost - $11,800,000) Cash Receivable for securities sold Interest and dividends receivable Receivable for capital shares sold Prepaid expenses Receivable for securities lending income Total Assets Liabilities: Payable upon return of collateral for securities on loan Payable for securities purchased Payable for capital shares redeemed Accrued expenses: Advisory fee Service and distribution plan fees Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $1.00 par value (authorized 75,000,000, outstanding 34,875,737 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized gain on investments and foreign currency Net unrealized appreciation of investments and foreign currency translations Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($299,858,798 ÷ 34,875,737 shares outstanding) $ Statement of Operations for the Six Months Ended June 30, 2012 (unaudited) Investment Income: Dividends (net of foreign withholding tax of $44,119) $ Interest Securities lending income Total Income Expenses: Advisory fee Service and distribution plan fees. Auditing and legal fees Transfer agent fees Printing and postage Directors’ fees and expenses Custodian fees Registration and filing fees Insurance Other Total Expenses Before Fees Waived and Custody Credits Less: Service and Distribution Plan Fees Waived. ) Less: Custody Credits ) Net Expenses. Net Investment Income Net Realized and Unrealized Gain on Investments and Foreign Exchange Transactions: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments and Foreign Exchange Transactions Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 15 Value Line Income and Growth Fund, Inc. Statement of Changes in Net Assets for the Six Months Ended June 30, 2012 (unaudited) and for the Year Ended December 31, 2011 Six Months Ended June 30, 2012 (unaudited) Year Ended December 31, 2011 Operations: Net investment income $ $ Net realized gain on investments and foreign currency Change in net unrealized appreciation/(depreciation) ) Net increase/(decrease) in net assets from operations ) Distributions to Shareholders: Net investment income ) ) Capital Share Transactions: Proceeds from sale of shares Net assets of shares issued in connection with merger (Note 3) — Proceeds from reinvestment of dividends to shareholders Cost of shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) Total Decrease in Net Assets ) ) Net Assets: Beginning of period End of period $ $ Undistributed net investment income/(loss), at end of period $ $ ) See Notes to Financial Statements. 16 Value Line Income and Growth Fund, Inc. Notes to Financial Statements (unaudited) 1. Significant Accounting Policies Value Line Income and Growth Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company whose primary investment objective is income, as high and dependable as is consistent with reasonable risk. Capital growth to increase total return is a secondary objective. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. (A) Security Valuation: Securities listed on a securities exchange are valued at the closing sales prices on the date as of which the net asset value is being determined. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. In the absence of closing sales prices for such securities and for securities traded in the over-the-counter market, the security is valued at the midpoint between the latest available and representative asked and bid prices. Short-term instruments with maturities of 60 days or less at date of purchase are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available or that are not readily marketable and all other assets of the Fund are valued at fair value as the Board of Directors may determine in good faith. In addition, the Fund may use the fair value of a security when the closing market price on the primary exchange where the security is traded no longer accurately reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. The Board of Directors has determined that the value of bonds and other fixed-income securities be calculated on the valuation date by reference to valuations obtained from an independent pricing service which determines valuations for normal institutional-size trading units of debt securities, without exclusive reliance upon quoted prices. This service takes into account appropriate factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data in determining valuations. (B) Fair Value Measurements: The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 — Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ●
